UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-7198



UNITED STATES OF AMERICA,

                                             Plaintiff - Appellee,

          versus


LEON DURWOOD HARVEY,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-85-224-A)


Submitted:   November 20, 1997         Decided:     December 10, 1997


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Leon Durwood Harvey, Appellant Pro Se. Karen Patrice Tandy, Assis-
tant United States Attorney, Gordon Dean Kromberg, OFFICE OF THE
UNITED STATES ATTORNEY, Alexandria, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's orders denying

his motion filed under 28 U.S.C.A. § 2255 (West 1994 & Supp. 1997)

and denying his motion for reconsideration but correcting a typo-

graphical order. We have reviewed the record and the district

court's orders and find no reversible error. Accordingly, we deny
a certificate of appealability and dismiss the appeal on the

reasoning of the district court. United States v. Harvey, No. CR-
85-224-A (E.D. Va. July 16 and 30, 1997). We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not
aid the decisional process.




                                                        DISMISSED




                                2